Title: Thomas Jefferson to David Bailie Warden, 15 July 1810
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Sir
             
                     Monticello 
                     July 15. 10.
          
          
		     My distance from the seat of government and ignorance of safe conveyances to Paris have occasioned me to be late in acknoleging your favor of Oct: 27. that of Jan. 19. is lately recieved. with the former came the Memoires d’Agriculture, the map of M. Komarzewski, and with the latter the seeds from the national garden. will you do me the favor to make my just acknolegements to those to whom they are due for these favors.
			 
		  mr Botta’s work is not yet recieved, but doubtless will be soon.
			 I inclose a letter for him, & another for M. Jullien l’ainè, & one for Genl Kosciuzko, & one from the A. Phil. society with their acknolegements for what they recieved from you.
			 
		  
		  at the request of mr Wood, a very able mathematician, professor of an academy in Richmond I trouble you with letters from him to several of the literati of France covering a summary account of a new theory of his on the diurnal motion of the earth, deduced from the cycloidal motion of every point on it’s surface.
			 he is learned as a mathematician, and
			 this
			 speculation will be not
			 unacceptable to his mathematical readers. 
			 
			 will
			 you be so good as to distribute his letters. I also send 4. copies of the work itself, one of which I ask you to accept of, and to give in my name
			 the
			 other three to Messrs Dupont, Humboldt & Callet, with the expressions of esteem & respect I entertain for them.
			 
		  
		  mr Callet’s work was recieved and with great thankfulness. I send these things through the
			 department of state, that the charge of postage may not be incurred by yourself in addition to the other
			 trouble they will give you, and which your past goodness alone has encouraged me to burthen you with. the public papers have made us expect Genl Armstrong’s arrival daily. I beg you to accept my apologies for these abuses of your kind disposition, & the assurances of my best wishes for your welfare & great esteem & respect
          
            Th:
            Jefferson
        